Case 1:20-cv-21601-KMW Document 6 Entered on FLSD Docket 04/17/2020 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                               CASE NO.: 1:20CV21601


    UNITED STATES OF AMERICA,
            Plaintiff,
    vs.
    GENESIS II CHURCH OF HEALTH
    AND HEALING,
    MARK GRENON,
    JOSEPH GRENON,
    JORDAN GRENON, and
    JONATHAN GRENON,
            Defendants.
    ____________________________________/


                                         ORDER

            This matter is before the Court on United States’ Motion for Lifting of The

    Seal of the Docket (DE 5). It is ORDERED AND ADJUDGED that the Motion (DE

    5) is GRANTED. The Clerk of the Court is directed to UNSEAL all document on

    the docket.

            DONE and ORDERED in chambers in Miami, Florida this 17th day of April

    2020.
